Title: Abigail Adams to George Cabot, post 17 January 1794
From: Adams, Abigail
To: Cabot, George


          
            my dear sir
            [post 17 January 1794]
          
          Your obliging favour of the 17 of Jan’ry reachd me a few days sine the polite and Friendly manner in which You communicate Your inttentions call for my acknowledgment. our Legislators never having considerd our Sex sufficiently dangerous to enact a salique Law or perhaps entertaining too good an opinions of us to suppose we would encroach upon their establishd perogatives have left us to the fre excercise of our judgments and opinions upon political subjects fixing however a sutle Stigma upon the character of a Female politician to deter us from entering too far into the character. At such an Aeon as the present who can be an unconcern’d Spectator? of the mighty Revolutions which are revolving round us—in which kingdoms Principalities & powers are shaken to thir center, when the shocks of the old world extend their agitations even to our peacefull Shoars and would envolope us in the general Crush if the matrials of which we are composed were alike combustible.
          Heaven avert the dangers which threaten us, and as we reside in a glass House, may our politicians beware of throwing stones
          tell mrs C. that I am no Friend to Favoriteism, yet in this instance she will permit me to unite with her in those Sentiment of respect and esteem which long ago attached her affections to a Friend who has done much honour to her taste and judgment that she must now be satisfied to share with all those who must not resuse others an attachment from the same source
          
          and to whom she will not refuse the plasure of Subsribing with renewed assurences of Regard / his Friend & Humble / Servant
          
            Issabella
          
          
            as not to permit
          
        